Citation Nr: 1827065	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $50,646.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1970 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Department of Veterans Affairs (VA).

In his substantive appeal dated November 2014, the Veteran requested a live videoconference hearing. He notified VA that he wished to withdraw his hearing request in March 2018.


FINDING OF FACT

In a November 2017 decision, the Committee on Waivers and Compromises (COWC) granted a waiver of the overpayment in the amount of $50,646.


CONCLUSION OF LAW

Because there is no justiciable case or controversy, the Veteran's claim of entitlement to a waiver of an overpayment of VA benefits in the amount of $50,646 is dismissed. 38 U.S.C. § 7105 (2012).











ORDER

The issue of entitlement to a waiver of recover of an overpayment of VA benefits in the amount of $50,646 is dismissed as moot.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


